       Case 2:21-cv-02177-JAR-KGG Document 1 Filed 04/16/21 Page 1 of 12




                    IN THE CIRCUIT UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

 YOLANDA G. KERR                               )
                                               )
                        Plaintiff,             )
                                               )
 vs.                                           )
                                               )
 LOWES HOME CENTERS, LLC                       )   Case No: _________________
   Serve Registered Agent:                     )
      Corporation Service Company              )   Division: _________________
      2900 SW Wanamaker Drive                  )
      Suite 204                                )
      Topeka, KS 66614                         )
                                               )
                        Defendant.             )


                                           COMPLAINT
                                     (Employment Discrimination)

        Plaintiff Yolanda G. Kerr, for her Petition for Damages, states as follows:

                                       NATURE OF ACTION

        1.      Plaintiff is a former employee of Defendant.

        2.      This is an action to recover actual, compensatory, liquidated, and punitive damages

under 42 U.S.C. § 1981, Title VII under 42 U.S.C. § 2000e et seq., and ADEA under 29 U.S.C. §

621 et seq.

        3.      Plaintiff seeks relief against Defendant for race and age discrimination she endured

with regards to her employment with Defendant and the retaliatory unlawful termination she

suffered as a result.

        4.      Plaintiff also seeks to recover her attorney’s fees and costs, as well as any other

damages permitted by law, as remedies for Defendant’s violations of her rights.

        5.      Defendant’s discriminatory and retaliatory conduct violated Plaintiff’s rights as

protected under the Civil Rights Act of 1866, 42 U.S.C. § 1981 (“Section 1981”), Title VII of the
      Case 2:21-cv-02177-JAR-KGG Document 1 Filed 04/16/21 Page 2 of 12




Civil Rights Act of 1964, as amended by Civil Rights Act of 1991, 42 U.S.C. § 2000e et seq.

(“Title VII”), and the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §

621 et seq. (the “ADEA”).

                          PARTIES, JURISDICTION, AND VENUE

       6.      Plaintiff Yolanda G. Kerr (“Plaintiff”) is an African American woman, and a

resident of Kansas City, Kansas. She was employed by Defendant Lowe’s Home Centers, LLC as

a cashier for over two years, until her wrongful termination in July 2020.

       7.      Defendant Lowe’s Home Centers, LLC (“Defendant”) is a foreign limited liability

company in good standing and authorized to do business within the State of Kansas. It can be

served with process through its resident agent Corporation Service Company, 2900 SW

Wanamaker Drive, Suite 204, Topeka, KS 66614.

       8.      Defendant employed Plaintiff at its 6920 State, Kansas City, Kansas store.

       9.      This Court has original jurisdiction to hear this Complaint and to adjudicate the

claims stated herein under 28 U.S.C. § 1331, as this action arises under the Civil Rights Act of

1866, 42 U.S.C. § 1981, as amended; Title VII of the Civil Rights Act of 164, as amended by the

Civil Rights Act of 1991, 42 U.S.C. § 2000e et seq.; and the Age Discrimination in Employment

Act of 1967, as amended, 29 U.S.C. § 621 et seq., for employment discrimination on the basis of

race as well as age discrimination.

       10.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because Defendant

operates stores within this County and a substantial part of the unlawful conduct giving rise to

Plaintiff’s claims occurred in this County.




                                                2
       Case 2:21-cv-02177-JAR-KGG Document 1 Filed 04/16/21 Page 3 of 12




                        EXHAUST OF ADMINISTRATIVE REMEDIES

        11.     As a result of the unlawful employment practices and violations alleged here, on

Plaintiff timely filed a Charge of Discrimination with the Kansas Human Rights Commission

(“KHRC”) as well as with the Equal Employment Opportunity Commission (“EEOC”).

        12.     On or about January 18, 2021, Plaintiff received her Notice of Right to Sue from

the EEOC, which was mailed on or about January 15, 2021. The letter is attached as Exhibit A.

        13.     Plaintiff is filing this suit within 90 days of Plaintiff’s receipt of the Notice of Right

to Sue letter and therefore this suit is timely filed.

        14.     Plaintiff exhausted all administrative remedies prior to filing of this suit.

        15.     Whenever relevant, Defendant’s conduct alleged here constituted a continuing

violation of Plaintiff’s federally and state protected rights.

                              FACTS COMMON TO ALL COUNTS

        16.     Plaintiff is a 65-year-old African American female, mother, and grand-mother of

four, who has worked her entire life, to support her family.

        17.     On or about May 13, 2018, Plaintiff was hired by Defendant, at Defendant’s store

located 6920 State Avenue, Kansas City, Kansas 66102, to serve as a part-time cashier.

        18.     From May 2018 until July 25, 2020 when she was terminated, served as a cashier

and performed her duties competently and adequately, in accordance with Defendant’s

expectations.

        19.     The majority, if not all, of Plaintiff’s co-workers were younger. Most, if not all,

supervisors and managers were white.




                                                    3
        Case 2:21-cv-02177-JAR-KGG Document 1 Filed 04/16/21 Page 4 of 12




        20.     On or about May 2020, however, Plaintiff began being harassed by a white co-

worker, who regularly took personal property from Plaintiff; would call Plaintiff by derogatory

names, and would regularly refer to Plaintiff as the “black bitch”.

        21.     At or around the same time, Plaintiff made several complaints to the store manager,

expressing her concerns, objections to the name-calling, and her fears. Plaintiff’s complaints and

seriously expressed concerns went unanswered.

        22.     The harassment and name calling continued unabated.

        23.     On or about June 11, 2020, the same white employee made physical threats to and

against Plaintiff’s wellbeing. Plaintiff again told management about the threats, but nothing was

done.

        24.     Fearing for her safety and life, Plaintiff called and made a police report of the

incident.

        25.     On or about June 23, 2020, Plaintiff’s locker was vandalized. Someone had placed

a white powdery substance in her locker. Plaintiff reported the incident to management and to

corporate offices, but nothing was done.

        26.     On or about June 25, 2020, someone took gorilla glue and smeared Plaintiff’s name

tag on her locker. Plaintiff reported the incident to management, but nothing was done.

        27.     On or about June 26, 2020, another co-worker yelled out loud that she “had spit on

the “fat bitch’s locker, but that she can’t detect that like the other stuff.” This same co-worker

would pass by Plaintiff and would routinely call Plaintiff “fat bitch” Plaintiff reported these

incidents to management, but nothing was done.

        28.     The harassment and intimidation continued unabated until Plaintiff’s termination

in July 2020.



                                                 4
       Case 2:21-cv-02177-JAR-KGG Document 1 Filed 04/16/21 Page 5 of 12




        29.      On or about July 25, 2020, Plaintiff was fired because she allegedly left her cash

register and didn’t return within 15 minutes, but instead took 23 minutes to return. Plaintiff, a 65-

year-old woman, had taken a bathroom break. This was Plaintiff’s only recorded or registered

Performance/Conduct issue.

        30.      Plaintiff was also told she was being fired because of attendance issues. There are

no records of attendance problems or issues.

        31.      The allegation pertaining to attendance is and was false and pretextual.

        32.      After her termination, Defendant made false and misleading statements to State

authorities, in an attempt to prevent Plaintiff from claiming duly earned unemployment insurance

benefits. Defendant’s malicious attempts to deny Plaintiff’s unemployment insurance benefits

were rejected.

                                           COUNT I
                      Discrimination Based on Race in Violation of Title VII

        33.      Plaintiff reasserts and re-alleges the allegations contained in paragraphs 1 to 32 as

if fully set forth herein.

        34.      The acts described above amount to race discrimination in violation of Title VII.

        35.      Plaintiff is a member of a protected class by reason of his race, which is African

American.

        36.      Plaintiff was, for over 2 years, qualified to perform her duties as a cashier, and in

fact performed her duties satisfactorily and admirably.

        37.      Despite Plaintiff’s successful job performance, Plaintiff was fired after enduring

countless incidents of racism (name calling) and harassment.

        38.      Defendant was made aware of these discriminatory and harassing incidents, but did

nothing to cure them.

                                                   5
       Case 2:21-cv-02177-JAR-KGG Document 1 Filed 04/16/21 Page 6 of 12




        39.       Defendant’s failure to act to prevent the racial harassment and discrimination by its

agents, amount to an acquiescence and condoning of these same acts.

        40.       As a result of Defendant’s discriminatory conduct, Plaintiff has been harmed and

damaged.

        WHEREFORE, Plaintiff prays for judgment against Defendant on Count I of her

Complaint - finding that Plaintiff has been discriminated against based on her race in violation of

Title VII; for her lost wages, bonus and benefits; for future lost wages and benefits; for her out-of-

pocket expenses incurred thus far and to be incurred; for compensatory damages for emotional

pain, suffering, inconvenience, mental anguish, humiliation, shame, loss of self-esteem, fear,

embarrassment, depression, and injury to reputation or professional standing, which Plaintiff has

suffered or may suffer in the future; punitive damages; for reasonable attorney’s fees and costs;

and for any and all other damages permitted under the law and deemed just and proper under the

circumstances.

                                           COUNT II
                             Age Discrimination in Violation of ADEA

        41.       Plaintiff reasserts and re-alleges the allegations contained in paragraphs 1 to 40 as

if fully set forth herein.

        42.       Plaintiff was 65 years old at the time of her termination, and therefore is an

individual within the ADEA protected class of individuals 40 or older.

        43.       During her 2 plus years as a cashier for Defendant, Plaintiff performed

satisfactorily.

        44.       During the years Plaintiff worked for Defendant, and in particularly, the last 4

months, Plaintiff endured constant harassment from co-workers because of her race and age. These

incidents were reported to Defendant, but Defendant chose to do nothing about them.

                                                    6
       Case 2:21-cv-02177-JAR-KGG Document 1 Filed 04/16/21 Page 7 of 12




        45.      After 2 ½ years, Plaintiff was fired, despite Plaintiff’s satisfactory work for

Defendant.

        46.      To justify her firing, Defendant used false and pretextual excuses.

        47.      Plaintiff was replaced by a younger person with much less experience and

successes.

        48.      As a result of Defendant’s discriminatory conduct, Plaintiff has been harmed and

damaged.

        WHEREFORE, Plaintiff prays for judgment against Defendant on Count II of her

Complaint - finding that Plaintiff has been discriminated against based on her age in violation of

the ADEA; for her lost wages, bonus and benefits; for future lost wages and benefits; for her out-

of-pocket expenses incurred thus far and to be incurred; for compensatory damages for emotional

pain, suffering, inconvenience, mental anguish, humiliation, shame, loss of self-esteem, fear,

embarrassment, depression, and injury to reputation or professional standing, which Plaintiff has

suffered or may suffer in the future; punitive damages; for reasonable attorney’s fees and costs;

and for any and all other damages permitted under the law and deemed just and proper under the

circumstances.

                                           COUNT III
                             Harassment and Hostile Work Environment

        49.      Plaintiff reasserts and re-alleges the allegations contained in paragraphs 1 to 48 as

if fully set forth herein.

        50.      During Plaintiff’s 2 ½ years as a cashier at Defendant’s store, Defendant allowed

or created an environment which encouraged and fostered a hostile work environment for Plaintiff

due to her race and age. Such conduct was ongoing, open, and notorious. Simply put, racial

discrimination and age discrimination are embedded in Defendant’s employment and managerial

                                                   7
       Case 2:21-cv-02177-JAR-KGG Document 1 Filed 04/16/21 Page 8 of 12




practices. The harassment, abuse and discrimination are illustrated by Defendant’s hire and

retention practices, where very few supervisors and managers have been persons of color,

specifically African Americans; more specifically people of color over the age of 40. This is

consistent with Defendant’s lack of diversity in their upper management ranks.

       51.     Plaintiff, a 65-year-old African American female, was constantly subjected to

stricter level scrutiny than similar situated white and much younger workers. Plaintiff was

reprimanded for relatively minor mistakes or incidents. The same or much worst behavior from

similar situated white or younger employees were largely ignored.

       52.     Supervisors, store managers, and human resources of Defendant were aware of the

hostile environment endured by Plaintiff. The stricter level of scrutiny placed on Plaintiff for the

fact that she is black and older than most other employees, should have been sufficient to raise a

probability of harassment in the mind of any reasonable person. Nonetheless, Defendant failed to

take reasonable steps to prevent or promptly correct the harassing behavior, and instead allowed

it, and even encouraged it as regular practice.

       53.     As a direct, legal, and proximate result of this harassment and hostility, Plaintiff

has sustained, and will continue to sustain, economic and emotional damages in an amount to be

determined at trial.

       54.     Defendant unlawful actions were intentional, willful, malicious, and done with

reckless disregard for Plaintiff’s right to be free from discrimination and harassment, that created

an intimidating, offensive, and hostile work environment.

       WHEREFORE, Plaintiff prays for judgment against Defendant on Count III of her

Complaint - finding that Plaintiff has been harassed and forced to endure a hostile work

environment because of her race and age; for her lost salary, bonus and benefits; for future lost



                                                  8
       Case 2:21-cv-02177-JAR-KGG Document 1 Filed 04/16/21 Page 9 of 12




salary and benefits; for her out-of-pocket expenses incurred thus far and to be incurred; for

compensatory damages for emotional pain, suffering, inconvenience, mental anguish, humiliation,

shame, loss of self-esteem, fear, embarrassment, depression, and injury to reputation or

professional standing, which plaintiff has suffered or may suffer in the future; punitive damages;

for reasonable attorney’s fees and costs; and for any and all other damages permitted under the

law and deemed just and proper under the circumstances.

                                             COUNT IV
                                             Retaliation

        55.     Plaintiff reasserts and re-alleges the allegations contained in paragraphs 1 to 54 as

if fully set forth herein.

        56.     Plaintiff was illegally retaliated against for participating in the protected activity of

opposing harassment, hostile work environment, and discrimination by Defendant, who took

materially adverse action against Plaintiff as a direct result of Plaintiff’s challenge to these actions

and conduct.

        57.     On numerous occasions, Plaintiff made complaints and alerted Defendant about the

harassment and workplace discrimination she endured, but to no avail.

        58.     As a result of Plaintiff’s complaints against harassment and discrimination,

Defendant acted to fire Plaintiff in retaliation of the same.

        59.     As a direct, legal, and proximate result of this retaliation, Plaintiff has sustained,

and will continue to sustain, economic and emotional damages in an amount to be proven at trial.

        60.     Defendant’s unlawful actions were intentional, willful, malicious, and/or done with

reckless disregard to Plaintiff’s right to be free from retaliation for engaging in protected activity.

        WHEREFORE, Plaintiff prays for judgment against Defendant on Count IV of her

Complaint - finding that Plaintiff has been retaliated against; for her lost salary, bonus and benefits;

                                                   9
      Case 2:21-cv-02177-JAR-KGG Document 1 Filed 04/16/21 Page 10 of 12




for future lost salary and benefits; for her out-of-pocket expenses incurred thus far and to be

incurred; for compensatory damages for emotional pain, suffering, inconvenience, mental anguish,

humiliation, shame, loss of self-esteem, fear, embarrassment, depression, and injury to reputation

or professional standing, which plaintiff has suffered or may suffer in the future; punitive damages;

for reasonable attorney’s fees and costs; and for any and all other damages permitted under the

law and deemed just and proper under the circumstances.

                                         COUNT V
                   Discrimination Based on Race in Violation of Section 1981

        61.     Plaintiff reasserts and re-alleges the allegations contained in paragraphs 1 to 60 as

if fully set forth herein.

        62.     Plaintiff had an employment agreement with Defendant which is subject to the

provisions of Section 1981.

        63.     Defendant engaged in discriminatory practices with regard to the terms of and

conditions of Plaintiff’s employment on the basis of Plaintiff’s race.

        64.     Defendant terminated Plaintiff’s employment and further refused to employ

Plaintiff to her position, which she held for almost 30 years, in violation of the Equal Protection

Clause of the United States Constitution, Amendment Fourteen and 42 U.S.C. § 1981.

        65.     Plaintiff’s race (African American) was a motivating factor in Defendant’s decision

to terminate Plaintiff’s employment.

        66.     The Defendant’s conduct alleged above constitutes discrimination based on race in

violation of Section 1981. Any stated reasons articulated by Defendant to justify its conduct were

not true reasons, but rather, were pretext to hide or camouflage the Defendant’s discriminatory

animus.




                                                 10
      Case 2:21-cv-02177-JAR-KGG Document 1 Filed 04/16/21 Page 11 of 12




        67.      As a result of Defendant’s discriminatory conduct, Plaintiff has suffered economic

damages, including lost income; and non-economic damages in the form of pain and suffering,

mental anxiety and stress, humiliation, embarrassment, and inconvenience as a result of

Defendant’s wrongful termination and refusal to employ Plaintiff.

        WHEREFORE, Plaintiff prays for judgment against Defendant on Count V of her

Complaint - finding that she has been discriminated against based on his race in violation of

Section 1981; for her lost salary, bonus and benefits; for future lost salary and benefits; for her

out-of-pocket expenses incurred thus far and to be incurred; for compensatory damages for

emotional pain, suffering, inconvenience, mental anguish, humiliation, shame, loss of self-esteem,

fear, embarrassment, depression, and injury to reputation or professional standing, which plaintiff

has suffered or may suffer in the future; punitive damages; for reasonable attorney’s fees and costs;

and for any and all other damages permitted under the law and deemed just and proper under the

circumstances.




                                   DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a jury trial on all causes of action and claims with respect to

which Plaintiff has a right to a jury trial.




                                                 11
Case 2:21-cv-02177-JAR-KGG Document 1 Filed 04/16/21 Page 12 of 12




                     DESIGNATION OF PLACE OF TRIAL

 Plaintiff hereby designates Kansas City, Kansas as the place of trial in this case.


                                       Respectfully submitted,



                                       ____________________________________
                                       Marcos A. Barbosa            KS #22015
                                       MABLAW-KC
                                       1301 Oak Street, Suite 400A
                                       Kansas City, MO 64106
                                       Telephone:    (816) 499-8800
                                       Facsimile:    (816) 499-8801
                                       marcos.barbosa@mablawkc.com
                                       ATTORNEY FOR PLAINTIFF




                                          12
